Exhibit 10.10 Effective as of 02/26/13 SUMMARY OF ANNUAL NON-MANAGEMENT DIRECTOR COMPENSATION I. Board Members (Other than the Chairman) A. Annual Cash Compensation Annual Cash Retainer: $100,000 Additional Cash Retainer for Chairman of Audit Committee: $25,000 Additional Cash Retainer for Chairs of Compensation Committee, Nominating and Corporate Governance Committee, Science and Technology Committee and Strategy and Finance Committee: $15,000 B. Equity Compensation Annual equity grants are made upon the recommendation of the Compensation Committee. II.Chairman of the Board A.Annual Cash Compensation Annual Cash Retainer:$270,000 B.Equity Compensation Annual equity grants are made upon the recommendation of the Compensation Committee. III. Travel Expenses Directors are reimbursed for reasonable out-of-pocket expenses incurred in attending meetings.
